                Case 20-10343-LSS               Doc 5789        Filed 07/27/21         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:                                                       Chapter 11

                                                                  Case No. 20-10343 (LSS)
     BOY SCOUTS OF AMERICA AND
     DELAWARE BSA, LLC,1                                          Jointly Administered

                                         Debtors.                 Re: D.I. 5466 and 5682

     JOINDER TO OBJECTION TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
        PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE BANKRUPTCY CODE,
    (I) AUTHORIZING THE DEBTORS TO ENTER INTO AND PERFORM UNDER THE
                  RESTRUCTURING SUPPORT AGREEMENT, AND
                       (II) GRANTING RELATED RELIEF
         The claimants represented by the undersigned counsel, and set out by claim number in

Exhibit A, join the Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)

and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under

the Restructuring Support Agreement, and (II) Granting Related Relief (Dkt. 5682).

                                                                Respectfully submitted,

                                                                BIELLI & KLAUDER, LLC

Dated: July 27, 2021                                            /s/ David M. Klauder
                                                                David M. Klauder, Esquire (No. 5769)
                                                                1204 N. King Street
                                                                Wilmington, DE 19801
                                                                Phone: (302) 803-4600
                                                                Fax: (302) 397-2557
                                                                Email: dklauder@bk-legal.com

                                                                - and -




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 5789   Filed 07/27/21   Page 2 of 4




                               JAMES, VERNON & WEEKS, P.A.

                               /s/ R. Charles Beckett
                               R. Charles Beckett
                               Leander L. James
                               Craig K. Vernon
                               1626 Lincoln Way
                               Coeur d’Alene, ID 83814
                               Phone: (208)667-0683
                               Fax: (208)664-1684
                               rbeckett@jvwlaw.net
                               ljames@jvwlaw.net
                               cvernon@jvwlaw.net




                          2
             Case 20-10343-LSS        Doc 5789     Filed 07/27/21     Page 3 of 4




                                      EXHIBIT A
        The foregoing Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to
Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into
and Perform Under the Restructuring Support Agreement, and (II) Granting Related Relief was
filed by the following creditors who each filed a Sexual Abuse Survivor Proof of Claim. The
numbers below are the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.

     SA-2258            SA-2264            SA-2267             SA-2269            SA-2272

     SA-2276            SA-2280            SA-2284             SA-2295            SA-2307

     SA-2312            SA-2320            SA-2340             SA-2341            SA-2344

     SA-2345            SA-2349            SA-2358             SA-2362            SA-2367

    SA-24338           SA-24339            SA-24318           SA-24325           SA-24328

    SA-24336           SA-24333            SA-24332           SA-40776           SA-40778

    SA-40779           SA-40781            SA-40784           SA-40793           SA-48078

    SA-48080           SA-48086            SA-48088           SA-54231           SA-54232

    SA-54233           SA-54234            SA-66244           SA-66289           SA-66700

    SA-66714           SA-66725            SA-66728           SA-66731           SA-66734

    SA-66737           SA-66750            SA-66757           SA-92635           SA-92774

    SA-93099,          SA-93100,          SA-93186,           SA-93208,          SA-93258,

    SA-93330,          SA-93341,          SA-93385,           SA-93458,          SA-93531,

    SA-93533,          SA-93568,          SA-93692,           SA-93694,          SA-93734,

    SA-93735,          SA-93746,          SA-93835,           SA-93853,          SA-94042,

    SA-94061,          SA-94062,          SA-94064,           SA-94171,          SA-94237,

    SA-94267,          SA-94277,          SA-94287,           SA-94375,          SA-94380

   , SA-94383,         SA-94393,          SA-94406,           SA-94421,          SA-94430

   , SA-94432,         SA-94433,          SA-94455,           SA-94572,          SA-94512,

    SA-94522,          SA-94508,          SA-94574,           SA-94578,          SA-94580,


                                               3
       Case 20-10343-LSS   Doc 5789   Filed 07/27/21   Page 4 of 4




SA-94871,     SA-94932,       SA-94937,        SA-94954,        SA-94965,

SA-94984,     SA-94988,       SA-94991,        SA-94993,        SA-95158,

SA-95170,     SA-96591,       SA-96592,        SA-96593,        SA-96579,

SA-96587,     SA-96580,       SA-96581,        SA-96586,        SA-96588,

SA-96585,     SA-96573,       SA-96583,        SA-96582,        SA-96584,

SA-96634,     SA-96635,       SA-96636,        SA-96638,        SA-96647,

SA-96668,     SA-96669,       SA-96672,        SA-96673,        SA-96753,

SA-96754,     SA-96758,       SA-96759,        SA-96762,        SA-96763,

SA-96764,     SA-96766,       SA-96767,        SA-96768,        SA-96777,

SA-96779,     SA-96780,       SA-96781,        SA-96930,        SA-96931,

SA-96932,     SA-97697,       SA-97698,        SA-97699,        SA-97700,

SA-97701,     SA-97702,       SA-97729,        SA-97730,        SA-97732,

SA-97745,     SA-97764,       SA-97766,        SA-97767,        SA-97772,

SA-97838,     SA-100642,     SA-100643,       SA-100682,        SA-101898,




                                  4
